Citation Nr: 0705988	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  00-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history
 
A May 2004 Board decision granted the veteran's claim of 
entitlement to service connection for hypertension.  The 
Board's decision was effectuated by a rating decision from 
the RO dated later that same month which assigned a 
10 percent disability rating, effective March 9, 2000.  The 
veteran thereafter disagreed with the assigned rating by way 
of a July 2004 statement.  A statement of the case (SOC) 
regarding the matter of an increased rating was issued in 
February 2006, following a remand from the Board.  See 
generally Manlincon v. West, 12 Vet. App. 238 (1999).  The 
appeal was perfected by the veteran's filing of his 
substantive appeal in March 2006.

As noted in the Board's February 2006 remand, the veteran had 
a hearing before a Veterans Law Judge in September 2003 
regarding the matter of service connection for hypertension.  
The Veterans Law Judge who conducted the hearing subsequently 
left the Board's employ.  The veteran was informed of this 
fact and of his right to an additional Board hearing in a 
letter from the Board dated in November 2005.  This letter 
also informed the veteran that if he did not respond within 
30 days, the Board would assume he did not want an additional 
hearing.  
The veteran indicated in May 2006 that he did not want a 
hearing regarding the increased rating claim.  The Board will 
therefore proceed to decide the claim without scheduling the 
veteran for an additional hearing.



Issues not on appeal

The Board's February 2006 decision denied the veteran's claim 
of entitlement to service connection for a bilateral hip 
disability.  This issue has therefore already been resolved 
by the Board and will be discussed no further herein.  See 
38 C.F.R. § 20.1100 (2006).

The RO denied service connection for a bilateral leg 
condition, atrial fibrillation, and bilateral upper extremity 
neuropathy in an August 2006 rating decision.  The same 
decision also increased the rating assigned the veteran's 
right shoulder arthritis from 10 to 20 percent, denied an 
increased rating for left shoulder arthritis, and denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  An October 2006 rating decision also 
decreased the disability rating assigned the veteran's 
service-connected low back disability from 60 to 20 percent.  
To the Board's knowledge, the veteran has not disagreed with 
those decisions, and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The veteran's service-connected hypertension is manifested by 
diastolic blood pressure readings which are predominantly 
below 110, and systolic readings predominantly below 200.




CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in December 2002 and March 2006 which 
were specifically intended to address the requirements of the 
VCAA.  The March 2006 letter from the RO specifically 
notified the veteran that a disability rating would be 
assigned based on factors such as the "[n]ature and symptoms 
of the condition;" the "[s]everity and duration of the 
symptoms;" and the "impact of the condition and symptoms on 
employment."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the December 
2002 VCAA letter, the veteran was informed that VA "must 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The December 2002 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the person or agency who has them.  It's 
still your responsibility to make sure these records are 
received by us."  With respect to private medical records, 
the December 2002 letter instructed the veteran to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
'Authorization for Release of Information.'  Use a separate 
form for each doctor or hospital where you were treated."  
With respect to other records, the veteran was advised to 
provide "the name of the person, agency, or company who has 
relevant records;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2006 letter included notice that "[i]f you have 
any information or evidence that you have not previously told 
us about or given to us, and that information or evidence 
concerns the level of disability or when it began, please 
tell us or give us that evidence now."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in May 2000, several months before the enactment of 
the VCAA in November of that year.  Furnishing the veteran 
with VCAA notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the December 2002 and March 2006 VCAA letters.  
His claim was then readjudicated in an August 2006 
supplemental statement of the case (SSOC), after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran is already service connected for hypertension.  
As explained above, the veteran has already received notice 
of element (4) degree of disability by way of the March 2006 
VCAA letter.  Moreover, element (5), effective date, is 
rendered moot by the Board's denial of an increased rating 
for hypertension herein.  In other words, any lack advisement 
as to that element is meaningless, because an effective date 
is not, and cannot be, assigned in the absence of service 
connection.  

In any event, the March 20, 2006 letter specifically advised 
the veteran of the evidence needed to establish the earliest 
possible effective date for any increased rating potentially 
assigned, per Dingess.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA treatment records, 
extensive outpatient treatment records from the University of 
Missouri Health Care System, and he reports of multiple VA 
examinations, the most recent in July 2006.  The veteran and 
his representative have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in May 2006 that he did 
not want a hearing before the Board regarding his increased 
rating claim.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 
[hypertensive vascular disease (hypertension and isolated 
systolic hypertension)].  Diagnostic Code 7101 is deemed by 
the Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (hypertension).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 7101.

Schedular rating

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.  
As explained above, to obtain the next higher rating, 20 
percent, under this diagnostic code, diastolic pressure must 
be predominantly 110 or more, or systolic pressure must be 
predominantly 200 or more.  

The vast majority of blood pressure readings taken during the 
pendency of the veteran's claim have fallen well short of 
these measurements.  The medical records associated with the 
veteran's claims file include some 57 individual blood 
pressure readings since the effective date of service 
connection.  Of these, only one reflects a diastolic reading 
of 110 or more and only 10 readings reflect a systolic 
pressure of 200 or more.  Expressed as a percentage, less 
than two percent of blood pressure readings reflect a 
diastolic reading of 110 or more and less than 18 percent of 
the readings reflected a systolic pressure of 200 or more.  
Given the low percentage of diastolic readings of 110 or more 
or systolic readings of 200 or more, blood pressure readings 
which would necessitate a higher rating do not predominate, 
as required by the rating schedule.

The Board also notes that throughout the appeal period the 
veteran has reported to both VA and private doctors that his 
at home blood pressure readings were well below that required 
for a higher rating.  On VA examination in July 2006, the 
veteran reported that he routinely monitors his blood 
pressure at home and that systolic readings were on average 
in the 140s with diastolic readings averaging in the 70s.  
Similar statements were made to the veteran's private 
physicians.  In May 2005, the veteran reported that his at 
home systolic pressure averaged between 120 and 130 and that 
his diastolic pressure averaged between 60 and 70.  The 
veteran also reported similar at home measurements in March 
2000 and October 2003.  Such fall well below that required 
for a higher rating.

Accordingly, the criteria for a rating in excess of 10 
percent for the veteran's hypertension have not been met.  

Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  The veteran has been assigned a 10 percent 
disability rating effective from the date of his initial 
service-connection claim, March 9, 2000.

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 10 percent 
rating under the applicable schedular criteria.  At no time 
during the appeal period have systolic pressures of 200 or 
above or diastolic pressures of 110 or above predominated.  
As noted above, while there are isolated readings in this 
range, such represent a very small overall percentage of the 
readings taken.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

This matter has not been adjudicated by the RO.  Under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96 [finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure].  The Board has therefore determined 
that it does not have jurisdiction over the matter of an 
extraschedular rating for the veteran's service-connected 
hypertension.  See generally Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The veteran does not appear to contend that his hypertension 
is exceptional or unusual.  If the veteran in fact wishes to 
have the RO consider the matter of an extraschedular rating, 
he should contact the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for service-connected 
hypertension is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


